Case 1:18-cv-00621-MAC Document 45 Filed 08/05/19 Page 1 of 1 PageID #: 1662




UNITED STATES DISTRICT COURT                            EASTERN DISTRICT OF TEXAS


KARINA GARCIA, MARIA MATA,                    §
CHLOE BROOKS, ANITA TREVINO,                  §
KARLENE CARPENTER, TANISHA                    §
WILLIAMS, SAMUEL TORRES,                      §
MARLENE BURCH, and ROZEPHYR                   §
JEAN, Individually and on Behalf of All       §
Others Similarly Situated,                    §
                                              §
               Plaintiffs,                    §
                                              §
versus                                        §          CIVIL ACTION NO. 1:18-CV-621
                                              §
WILLIS STEIN & PARTNERS, L.L.C.,              §
MONROE CAPITAL, LLC,                          §
EDUCATION CORPORATION OF                      §
AMERICA, VIRGINA COLLEGE, LLC,                §
BRIGHTWOOD COLLEGE,                           §
BRIGHTWOOD CAREER INSTITUTE,                  §
VIRGINIA COLLEGE, ECOTECH                     §
INSTITUTE, STUART C. REED, AVY                §
HOWARD STEIN, THEODORE KOENIG,                §
JACKIE BAUMANN, and ERIN SHEA,                §
                                              §
               Defendants.                    §

                                           ORDER

         Consistent with the court’s Memorandum and Order, signed August 5, 2019, Defendants

Willis Stein & Partners, L.L.C., and Avy Stein’s Motion to Dismiss (#26) and Memorandum in

Support of Motion to Dismiss (#27) are DENIED AS MOOT.


         SIGNED at Beaumont, Texas, this 5th day of August, 2019.




                                          ________________________________________
                                                      MARCIA A. CRONE
                                               UNITED STATES DISTRICT JUDGE
